70 So.3d 796 (2011)
Cannie JORDAN
v.
RAPIDES REGIONAL MEDICAL CENTER, et al.
No. 2011-CC-1000.
Supreme Court of Louisiana.
September 16, 2011.
In re Board of Supervisors of Louisiana State University and Agricultural and Mechanical College; LSU Family Practice Residency ProgramAlexandria et al; LSU Health SciencesShreveport D/B/A; State of Louisiana;Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. G, No. 238,992-G; to the Court of Appeal, Third Circuit, Nos. CW 11-00035, CW 11-00039.
Denied. See Burnett v. James Construction Group, 10-2608 (La.7/1/11), 66 So.3d 482, and Whitley v. State of Louisiana, 11-0040 (La.7/1/11), 66 So.3d 470.